                                            Case 5:20-cv-05799-LHK Document 348 Filed 10/26/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        NATIONAL URBAN LEAGUE, et al.,                   Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                         ORDER GRANTING MOTION TO
                                                                                             EXPEDITE BY LOUISIANA AND
                                  14               v.                                        MISSISSIPPI AND DENYING THEIR
                                                                                             MOTION TO INTERVENE
                                  15        WILBUR L. ROSS, et al.,
                                  16                     Defendants.

                                  17

                                  18            Before the Court are motions by Louisiana and Mississippi (“the States”) to intervene on

                                  19   an expedited schedule. See Motion to Intervene, ECF No. 204 (filed Sept. 23, 2020) (“Motion”);

                                  20   Motion to Shorten Time and to Expedite, ECF No. 206 (filed Sept. 23, 2020). Having considered

                                  21   the submissions of the parties, the relevant law, and the record in this case, the Court GRANTS

                                  22   the States’ Motion to Shorten Time and to Expedite and DENIES the States’ Motion to Intervene.

                                  23   I.       BACKGROUND

                                  24            Plaintiffs National Urban League; League of Women Voters; Black Alliance for Just

                                  25   Immigration; Harris County, Texas; King County, Washington; City of Los Angeles, California;

                                  26   City of Salinas, California; City of San Jose, California; Rodney Ellis; Adrian Garcia; National

                                  27
                                                                                         1
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO EXPEDITE BY LOUISIANA AND MISSISSIPPI AND DENYING THEIR
                                       MOTION TO INTERVENE
                                          Case 5:20-cv-05799-LHK Document 348 Filed 10/26/20 Page 2 of 7




                                   1   Association for the Advancement of Colored People; City of Chicago, Illinois; County of Los

                                   2   Angeles, California; Navajo Nation; and Gila River Indian Community (collectively, “Plaintiffs”)

                                   3   bring this suit against Defendants Commerce Secretary Wilbur L. Ross, Jr.; the U.S. Department

                                   4   of Commerce; the Director of the U.S. Census Bureau Steven Dillingham, and the U.S. Census

                                   5   Bureau (“Bureau”) (collectively, “Defendants”) for violations of the Enumeration Clause and the

                                   6   Administrative Procedure Act.

                                   7          The case has proceeded apace. As recounted in detail in the Court’s other orders, Plaintiffs

                                   8   filed suit on August 18, 2020; the parties stipulated to a briefing schedule on August 25, 2020; the

                                   9   Court granted a Temporary Restraining Order on September 5, 2020; and the Court held the

                                  10   hearing on Plaintiff’s Motion for Stay and Preliminary Injunction on September 22, 2020. See,

                                  11   e.g., Order Granting Plaintiffs’ Motion for Stay and Preliminary Injunction (Sept. 24, 2020), ECF

                                  12   No. 208 (recounting procedural history).
Northern District of California
 United States District Court




                                  13          On September 23, 2020, despite many fast-paced developments in the case and the diverse

                                  14   set of parties already represented, the States filed the instant motions. See ECF No. 204; ECF No.

                                  15   206. The States seek “an orderly wind-down of census operations in jurisdictions with adequate

                                  16   enumeration rates, with Census Bureau resources re-directed to jurisdictions—like Louisiana and

                                  17   Mississippi—that have lagging enumeration rates.” Motion at 5. To further this goal, the States

                                  18   unilaterally noticed a hearing date of October 29, 2020 for their motions without following this

                                  19   Court’s procedures. Compare id. at 2 (noticing hearing date), with District Judge Lucy H. Koh,

                                  20   Scheduling Notes, https://www.cand.uscourts.gov/judges/koh-lucy-h-lhk/# (“To obtain a motion

                                  21   hearing date, please EMAIL LHKCRD@cand.uscourts.gov.”). Pursuant to this procedurally

                                  22   defective hearing date, Plaintiffs’ response to the States’ motions was due by October 7, 2020 and

                                  23   the States’ reply was due by October 14, 2020. ECF No. 204.

                                  24          On September 24, 2020, the Court granted Plaintiff’s Motion for Stay and Preliminary

                                  25   Injunction. ECF No. 208 (“the Injunction”). The Injunction reinstated the COVID-19 Plan’s

                                  26   deadlines of October 31, 2020 for the completion of data collection and April 30, 2021 for

                                  27
                                                                                        2
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO EXPEDITE BY LOUISIANA AND MISSISSIPPI AND DENYING THEIR
                                       MOTION TO INTERVENE
                                             Case 5:20-cv-05799-LHK Document 348 Filed 10/26/20 Page 3 of 7




                                   1   reporting the tabulation of total population to the President. Id. at 78; accord Order re:

                                   2   Clarification of Stay and Preliminary Injunction at 14 (Oct. 1, 2020), ECF No. 288. On September

                                   3   25, 2020, Defendants appealed the Injunction to the Court of Appeals for the Ninth Circuit. ECF

                                   4   No. 210.

                                   5            On appeal, Defendants filed an emergency motion for immediate administrative stay and

                                   6   stay pending appeal. See National Urban League v. Ross, No. 20-16868 (9th Cir. Sept. 25, 2020),

                                   7   ECF No. 4. On September 28, 2020, with the Plaintiffs’ agreement, the States filed an amicus brief

                                   8   supporting Defendants’ application for an emergency stay. See id. at ECF No. 10 (amicus brief);

                                   9   id. at ECF No. 28 (the States’ motion to become amici curiae); id. at ECF No. 46 (Ninth Circuit’s

                                  10   order granting States’ motion to become amici); id. at ECF No. 47 (clerk order accepting the

                                  11   States’ amicus brief).

                                  12            On September 30, 2020, the Ninth Circuit denied Defendants’ motion for an immediate
Northern District of California
 United States District Court




                                  13   administrative stay. Id. at ECF No. 27. On October 7, 2020, the Ninth Circuit denied Defendants’

                                  14   application for a stay pending appeal of the Injunction as to the completion of data collection but

                                  15   granted Defendants’ application for a stay pending appeal of the Injunction as to reporting the

                                  16   tabulation of total population to the President. Id. at ECF No. 45. Defendants then sought a stay

                                  17   from the United States Supreme Court of the Injunction as to the completion of data collection. On

                                  18   October 13, 2020, the Supreme Court granted a stay. See Ross v. National Urban League, No.

                                  19   20A62 (U.S. Oct. 13, 2020) (order granting Defendants’ application for stay).

                                  20            Meanwhile, in this Court, Plaintiffs timely filed their opposition to the States’ motions on

                                  21   October 7, 2020. ECF No. 321. The States’ reply was due on October 14, 2020, but the States did

                                  22   not file a reply—presumably because the Supreme Court’s stay granted the relief that the States

                                  23   seek in the instant motions.

                                  24   II.      DISCUSSION

                                  25            As an initial matter, the Court decides the States’ Motion to Intervene now even though the

                                  26   States’ improperly noticed their hearing date. Accordingly, the Court GRANTS the States’ Motion

                                  27
                                                                                          3
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO EXPEDITE BY LOUISIANA AND MISSISSIPPI AND DENYING THEIR
                                       MOTION TO INTERVENE
                                          Case 5:20-cv-05799-LHK Document 348 Filed 10/26/20 Page 4 of 7




                                   1   to Shorten Time and to Expedite.

                                   2             As for the Motion to Intervene itself, the States move to intervene on two grounds: (1) as

                                   3   of right under Federal Rule of Civil Procedure 24(a)(2); and (2) permissively under Federal Rule

                                   4   of Civil Procedure 24(b). The Court addresses each ground in turn.

                                   5             Federal Rule of Civil Procedure 24(a)(2) requires that a court permit anyone to intervene

                                   6   who “claims an interest relating to the property or transaction that is the subject of the action, and

                                   7   is so situated that disposing of the action may as a practical matter impair or impede the movant's

                                   8   ability to protect its interest, unless existing parties adequately represent that interest.” In

                                   9   determining whether a movant may intervene as of right, the Ninth Circuit has identified four

                                  10   elements which the movant must meet:

                                  11             (1) the applicant’s motion must be timely; (2) the applicant must assert an interest
                                                 relating to the property or transaction which is the subject of the action; (3) the
                                  12             applicant must be so situated that without intervention the disposition of the action
Northern District of California
 United States District Court




                                  13             may, as a practical matter, impair or impede his ability to protect that interest; and
                                                 (4) the applicant’s interest must be inadequately represented by the other parties.
                                  14
                                       United States v. Oregon, 839 F.2d 635, 637 (9th Cir. 1988). “Although the party seeking to
                                  15
                                       intervene bears the burden of showing those four elements are met, ‘the requirements for
                                  16
                                       intervention are broadly interpreted in favor of intervention.’” Prete v. Bradbury, 438 F.3d 949,
                                  17
                                       954 (9th Cir. 2006) (quoting United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir.
                                  18
                                       2004)).
                                  19
                                                 Here, though “the requirements for intervention are broadly interpreted,” the States do not
                                  20
                                       satisfy the first and fourth element. On the first element of timeliness, the States sought to
                                  21
                                       intervene a day after the preliminary injunction hearing and after the parties (and several amici
                                  22
                                       including 22 other states) had entered over 300 filings on the docket. See, e.g., ECF Nos. 50, 54,
                                  23
                                       58 (amicus briefs by businesses, local governments, U.S. Conference of Mayors, and 22 other
                                  24
                                       states). At that time, even the States recognized that this case was already proceeding at a “rapid
                                  25
                                       pace” and that the Motion to Intervene should “not delay the Court’s issuance or denial of a
                                  26
                                       preliminary injunction.” Motion at 2 (emphasis in original), 6; see also, e.g., Order Extending
                                  27
                                                                                            4
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO EXPEDITE BY LOUISIANA AND MISSISSIPPI AND DENYING THEIR
                                       MOTION TO INTERVENE
                                          Case 5:20-cv-05799-LHK Document 348 Filed 10/26/20 Page 5 of 7




                                   1   Temporary Restraining Order for Defendants’ Partial Production of the Administrative Record at

                                   2   17 (Sept. 17, 2020), ECF No. 142 (recounting the rapid pace of orders). Moreover, pursuant to the

                                   3   parties’ stipulated briefing schedule, the deadline for amicus briefs was “within five days of the

                                   4   opening brief that an amicus wishes to support.” ECF No. 43. Amici supporting Plaintiffs thus had

                                   5   until August 31, 2020 to file briefs; and amici supporting Defendants had until September 10,

                                   6   2020. Altogether, 22 states, 29 local governments, the District of Columbia, the U.S. Conference

                                   7   of Mayors, and 12 businesses and business organizations timely filed three amicus briefs. ECF

                                   8   Nos. 50, 57, 58. The States did not file amicus briefs.

                                   9           The States fail to explain why they failed to file amicus briefs, failed to timely move to

                                  10   intervene, and failed to file a reply brief in support of their Motion to Intervene. The States’ only

                                  11   assertion, unsupported by any declaration, is that Louisiana did not learn of this lawsuit until

                                  12   September 17, 2020. Motion at 6. This assertion says nothing about Mississippi’s knowledge of
Northern District of California
 United States District Court




                                  13   the lawsuit. Nor does the assertion explain how “the crucial date for assessing the timeliness of a

                                  14   motion to intervene”—i.e., “when proposed intervenors should have been aware that their interests

                                  15   would not be adequately protected by the existing parties”—could be any later than August 31,

                                  16   2020, when 22 states, 29 local governments, the District of Columbia, the U.S. Conference of

                                  17   Mayors, and 12 businesses and business organizations timely filed amicus briefs in response to a

                                  18   publicized briefing schedule. Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 854 (9th Cir.

                                  19   2016) (quoting Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)) (stating factors for

                                  20   determining timeliness “by the totality of the circumstances”); see ECF No. 57; see also, e.g.,

                                  21   Hansi Lo Wang, Running Out Of Time, Census Scales Back A Critical Step: Checking Its Own

                                  22   Work, National Public Radio (Aug. 29, 2020), https://www.npr.org/2020/08/29/905846761/the-

                                  23   census-scales-back-a-critical-step-checking-its-own-work (describing census-related litigation and

                                  24   linking to filings in this lawsuit).

                                  25           On the fourth element, which is that “the applicant’s interest must be inadequately

                                  26   represented by the other parties,” Defendants have adequately represented the States’ asserted

                                  27
                                                                                          5
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO EXPEDITE BY LOUISIANA AND MISSISSIPPI AND DENYING THEIR
                                       MOTION TO INTERVENE
                                          Case 5:20-cv-05799-LHK Document 348 Filed 10/26/20 Page 6 of 7




                                   1   interests here. Oregon, 839 F.2d at 637. The States seek an “orderly wind-down of census

                                   2   operations.” Motion at 5. On appeal, Defendants sought and received a stay from the Supreme

                                   3   Court that allowed Defendants to wind-down census operations on October 15, 2020. See National

                                   4   Urban League, No. 20A62 (U.S. Oct. 13, 2020); U.S. Census Bureau, Census Bureau Statement

                                   5   on 2020 Census Data Collection Ending (Oct. 13, 2020), https://2020census.gov/en/news-

                                   6   events/press-releases/statement-on-2020-census-data-collection-ending.html. Defendants thus

                                   7   achieved what the States seek to accomplish with the Motion to Intervene. Perhaps recognizing

                                   8   this fact, the States did not file a reply supporting the Motion to Intervene.

                                   9           Accordingly, the States cannot intervene as of right. As for permissive intervention,

                                  10   Federal Rule of Civil Procedure 24(b) provides that “[o]n timely motion, the court may permit

                                  11   anyone to intervene who . . . has a claim or defense that shares with the main action a common

                                  12   question of law or fact.” Once a common question of law or fact exists, “[p]ermissive intervention
Northern District of California
 United States District Court




                                  13   is committed to the broad discretion of the district court.” Orange Cty. v. Air California, 799 F.2d

                                  14   535, 539 (9th Cir. 1986). Where, as here, existing parties adequately represent the putative

                                  15   intervenors’ interests, denying intervention is often appropriate. See Spangler v. Pasadena City

                                  16   Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977) (listing factors such as “whether the intervenors’

                                  17   interests are adequately represented by other parties”); SurvJustice Inc. v. DeVos, No. 18-CV-

                                  18   00535-JSC, 2019 WL 1427447, at *8 (N.D. Cal. Mar. 29, 2019) (denying permissive intervention

                                  19   on the same ground). In addition, where intervention as of right would be untimely, permissive

                                  20   intervention by the same movants would be especially untimely. See League of United Latin Am.

                                  21   Citizens v. Wilson, 131 F.3d 1297, 1308 (9th Cir. 1997) (“In the context of permissive

                                  22   intervention, [] we analyze the timeliness element more strictly than we do with intervention as of

                                  23   right.”).

                                  24           Not only do Defendants adequately represent the States’ interests, but also the States’

                                  25   Motion to Intervene is untimely. Thus, the States cannot permissively intervene either. Rather, the

                                  26   States’ best course going forward—and one that has represented the States’ asserted interests so

                                  27
                                                                                          6
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO EXPEDITE BY LOUISIANA AND MISSISSIPPI AND DENYING THEIR
                                       MOTION TO INTERVENE
                                          Case 5:20-cv-05799-LHK Document 348 Filed 10/26/20 Page 7 of 7




                                   1   far—is to file amicus briefs, that supplement the parties’ thorough presentation of the issues,

                                   2   according to the schedule the Court sets for amicus briefs. See, e.g., Bush v. Viterna, 740 F.2d 350,

                                   3   359 (5th Cir. 1984) (“Where he presents no new questions, a third party can contribute usually

                                   4   most effectively and always most expeditiously by a brief amicus curiae and not by intervention.”

                                   5   (quoting Crosby Steam Gage & Valve Co. v. Manning, Maxwell & Moore, Inc., 51 F. Supp. 972,

                                   6   973 (D. Mass. 1943))); National Urban League, No. 20-16868 (9th Cir. Sept. 28, 2020), ECF No.

                                   7   10 (the States’ amicus brief).

                                   8   III.   CONCLUSION

                                   9          For the foregoing reasons, the Court GRANTS the States’ Motion to Shorten Time and to

                                  10   Expedite and DENIES the States’ Motion to Intervene.

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: October 26, 2020

                                  14                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                         7
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO EXPEDITE BY LOUISIANA AND MISSISSIPPI AND DENYING THEIR
                                       MOTION TO INTERVENE
